                 Case 1:05-cr-00231-AWI Document 34 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7       UNITED STATES OF AMERICA,                                  CASE NO. 1:05-CR-0231 AWI-1
 8                               Plaintiff
                                                                    ORDER FOR THE UNITED STATES TO
 9                      v.                                          RESPOND TO DEFENDANT’S
                                                                    MOTION FOR COMPASSIONATE
10       JOSEPH HENRY NAREZ,                                        RELEASE
11                               Defendant
12

13            On August 11, 2021, Defendant filed a motion for compassionate release under 18 U.S.C.
14 § 3582(c)(1)(A).1 After review, the Court finds that it is appropriate for the United States to

15 respond to Defendant’s motion. By this order, the Court will establish a briefing schedule to

16 resolve Defendant’s motion.

17            Additionally, a review of the docket indicates that the attorney who appeared in this case
18 for the United States is no longer a Deputy United States Attorney. Therefore, in order to ensure

19 that the United States has adequate notice and an opportunity to respond, the Court will order the

20 Clerk to serve a copy of this order on current Deputy United States Attorneys Kim Sanchez and

21 Henry Carbajal. While neither Ms. Sanchez nor Mr. Carbajal will be ordered to appear in this

22 case, the Court anticipates that Ms. Sanchez or Mr. Carbajal will ensure that a current Deputy

23 United States Attorney will review this matter and file a response.

24            Accordingly, IT IS HEREBY ORDERED that:
25 1.         Within twenty-one (21) days of service of this order, the United States shall file a response
26            to Defendant’s motion for compassionate release;
27
     1
28    The Court also granted a request to seal documents and ordered that inter alia Exhibit E be filed under seal.
     Defendant shall ensure that counsel for the United States is a provided a copy of Exhibit E and all sealed documents.
            Case 1:05-cr-00231-AWI Document 34 Filed 08/13/21 Page 2 of 2


 1 2.     Defendant shall file a reply within seven (7) days of service of the United States’ response;
 2 3.     If the Court determines that a hearing would be beneficial, it will issue a separate order
 3        setting a hearing date after all briefing has been received; and
 4 4.     The Clerk shall serve a copy of this order on Deputy United States Attorneys Kim Sanchez
 5        and Henry Carbajal
 6
     IT IS SO ORDERED.
 7

 8 Dated: August 13, 2021
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
